DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the submission filed 12/22/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 5, 7 of the Office Action dated 12/13/2021 are respectfully withdrawn.
     The amendments to Claims 1, 3, 9, 11 in the submission filed 12/22/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 8 of the Office Action dated 12/13/2021 are respectfully withdrawn.

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Page 11, line 11, change “Figures 6A-6J” to --Figures 6A-6H and 6J--.


Allowable Subject Matter
     Claims 1-16 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a localization microscope as generally set forth in Claim 1, the microscope including, in combination with the features recited in Claim 1, the optical manipulation device comprises a first and a second anisotropy element that anisotropically influence in each case the point spread function of the imaging to produce rotational asymmetry of the point emitter image and in each case comprise an anisotropy axis, and wherein the two anisotropy elements are arranged one behind the other in an imaging direction and their anisotropy axes are located at an angle with respect to one another, both anisotropy elements have a neutral wavelength at which they do not anisotropically influence the point spread function of the imaging, and the neutral wavelengths differ.  Claims 2-8 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 9 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for localization microscopy as generally set forth in Claim 9, the method including, in combination with the features recited in Claim 9, using a first and a second anisotropy element in the optical manipulation device to anisotropically influence a point spread function of the imaging to produce rotational asymmetry of the point emitter image, each of the first and the second anisotropy elements comprising an anisotropy axis, and wherein the first and the second .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/4/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872